Citation Nr: 0915353	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  95-02 688	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD); bipolar 
disorder, and schizoaffective disorder. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active duty from February 1968 to September 
1971, and from December 1990 to March 1991, which included a 
tour of duty in Southwest Asia from January 13, 1991 to March 
10, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  By that rating action, the RO denied a 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD.  The Veteran's claim was 
periodically amended to indicate his theory that varied 
diagnostic psychiatric disorders, to include bipolar disorder 
and schizoaffective disorder were incurred in, or as a result 
of, active military service.

The Veteran's sworn testimony was obtained at a hearing at 
the RO in April 1995, and a transcript is on file.  In 
September 2004, the Veteran withdrew his request for a 
hearing before a Veterans Law Judge sitting at the RO (e.g. 
Travel Board).


FINDINGS OF FACT

1.  The Veteran served on active duty from uary 1968 to 
September 1971, and from December 1990 to March 1991.	

2.  On April 16, 2009, VA was notified that the Veteran had 
died on February [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


